In this pro*949ceeding pursuant to section 8 of the Indian Law, Great Cove Realty Co., Inc., and Devonshire Construction Corp. appealed from so much of an order of the County Court, Suffolk County, ,as adjudged that appellants were intruders upon a certain portion of reservation lands of the Shinnecoek Tribe of Indians and as directed that a warrant issue to the sheriff commanding him to remove said intruders from said lands. On July 1, 1957 this court affirmed the order (Matter of Brenner v. Great Gove Realty Co., 4 A D 2d 749) and, in doing so, deemed it unnecessary to determine the factual question of whether the disputed land was part of the said reservation lands or whether title thereto was in appellant Great Cove Realty Co., Inc., and also considered that the order of the County Court had not actually determined that factual question. Thereafter, the Court of Appeals reversed the order of this court and remitted the matter with a direction that this court pass on that factual question, being of the opinion that the proceeding could not be decided without a determination of that question and that the County Court had indeed resolved that question in favor of the respondent Brenner (Matter of Brenner v. Great Cove Realty Co., 6 If Y 2d 435, reargument denied 7 If Y 2d 805). Upon remission, order of the County Court, Suffolk County, insofar as appealed from, unanimously affirmed, without costs. In our opinion, the finding of the trial court on the disputed question of title was not against the weight of the credible evidence. Present — Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ.